Citation Nr: 1210379	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 1975, with service in Vietnam from May 1964 to April 1965.  He died in November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2010 for further development.


FINDINGS OF FACT

1.  Prior to his death, the Veteran was not service connected for any disabilities.  

2.  In November 2003, the Veteran died from pharyngeal cancer.

3.  This disorder was not manifest in service or to a degree of 10 percent within one year of separation and was unrelated to any incident of service, including any in-service herbicide exposure.  

4.  The Veteran's cancer did not originate in his lungs, but rather metastasized to his lungs.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, notice was provided to the appellant in letters dated in March 2004 and May 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, because the Veteran was not service connected for any disabilities at the time of his death, any failure to notify the appellant of this situation was harmless error.  As such, Hupp is satisfied.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the appellant was not necessarily given prior to the first adjudication of the claim, she has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, her claim was readjudicated following completion of the notice requirements.

VA also has a duty to assist a claimant under the VCAA.  In this case, VA has obtained service treatment records; assisted the appellant in obtaining evidence; obtained medical opinions in 2005, 2009, and 2011.  The opinions obtained were based on claims folder review, are grounded in the medical evidence of record, and contain complete rationales.  Accordingly, they are considered to be fully adequate.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she declined.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The RO at the very least substantially complied with the Board's September 2010 remand by obtaining medical opinions with rationales and readjudicating the claim; as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
VA has fully complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Cause of death

In this case, the appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died of cancer in November 2003.  At the time of his death, he was not service connected for any disabilities.  His death certificate indicates that he died from carcinoma of the lungs.  The Veteran had 20 years of active military service, including service in Vietnam in 1964-65.  Based on his Vietnam service, the Veteran is presumed to have been exposed to herbicides, such as Agent Orange.  Noting that lung cancer is presumptively associated with herbicide exposure, the appellant has argued that per his death certificate, the Veteran died of lung cancer and service connection should therefore be granted for the cause of the Veteran's death. 

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of a veteran, including, particularly, autopsy reports.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made a veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

As noted the appellant contends that the Veteran died from lung cancer which she believes was caused by the Veteran's presumed exposure to herbicides while in the Republic of Vietnam.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Malignant tumors may be presumed to have been incurred in service if manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If, as in this case, a veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes that certain cancers, such as respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) are associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  What this means is that if a veteran developed certain diseases following service, the cause of such a disease would generally be presumed to be the herbicide exposure.  See 38 U.S.C.A. § 1116(f).  

As such, if it is established that lung cancer was the actual cause of the Veteran's death, the appellant would prevail in her claim, as lung cancer would be presumptively service connected, given the Veteran's presumed herbicide exposure during his Vietnam service.  

However, presumptive service connection refers to the primary cancer so that metastatic lung cancer is not subject to presumptive service connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 (1997).  

As such, the Board must first determine the origin of the Veteran's cancer.  In this case, the preponderance of the evidence establishes that the Veteran died from pharyngeal cancer (specifically, of the pyriform sinus), which was discovered in approximately September or October 2000 (according to November 2000 private medical records) and which later spread to his neck and possibly, but not likely, to his lungs.  As such, the evidence of record makes it unlikely that the Veteran actually had cancer that originated in his lung, or which could be considered to be a respiratory cancer as defined by the regulations.  

In November 2000, it was noted that symptoms involved the Veteran's throat and he was found to have a lesion involving the left pharyngeal wall.  According to a December 2000 report, a biopsy revealed squamous cell carcinoma of the left pyriform sinus.  The Veteran's chest was clear in December 2000, and he was assessed with squamous cell carcinoma of the piriform sinus.  Also in December 2000, a chest x-ray was normal, and in October 2002, January 2003, March 2003, and May 2003, CT scans of his chest were unremarkable.  By November 2002, the Veteran had been treated with radiation therapy but had developed an enlarging painful mass in his left lower neck, with a CT scan suggesting recurrent disease.  Surgical exploration of his left lower neck revealed extensive tumor infiltration into the soft tissues adjacent to the larynx.  The carotid artery was involved and the Veteran was felt to be unresectable because of this.  Extensive tumor was found in the Veteran's left lower neck.  It had infiltrated the cartilage framework of the Veteran's larynx.  Pathological analysis in November 2002 revealed squamous cell carcinoma in the Veteran's left carotid sheath.  

In an October 2003 private medical record the Veteran was assessed with advanced metastatic cancer of the lungs, head, and neck.  Another October 2003 private medical record lists an assessment of metastatic cancer of the head, neck, and lungs.  

As such, while the term "lung cancer" was listed in the Veteran's medical records, there was no indication that the cancer originated in the lungs.  Rather, the lung cancer was always modified by the term "metastatic."  Metastasis is "the transfer of disease from one organ or part to another not directly connected with it." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 28 at 1162 (31st Ed. 2007).  Thus, while the Veteran may have had cancerous cells in his lung, he did not have "lung cancer" as the cancer did not originate in his lung, but rather had metastasized from his hypopharynx.  

A VA examination was conducted in August 2004.  The examiner observed that the Veteran's death certificate had listed lung cancer as the cause of death, but the examiner found that the private medical records and a doctor's letter suggested that instead of lung cancer, the Veteran actually had carcinoma of his throat that had metastasized to other areas of his body.  The examiner noted that in December 2000, the Veteran had been diagnosed with squamous cell carcinoma of the left piriform sinus, but, as late as March 2003, a CT of his chest did not reveal any mediastinal mass or significant adenopathy, and the Veteran's lungs were noted to be clear.  The examiner asserted that the Veteran's cancer had spread from his piriform sinus to the left side of his neck, which he believed was the metastasis that a Dr. T. had alluded to in his March 2003 letter.  The examiner noted that even as late as a November 2003 hospital report, lung cancer was not mentioned, and the examiner remarked that he was unsure where such a diagnosis had come from.  He asserted that he was unable to find any evidence in the medical record where the Veteran's cancer had spread to any other parts of his body, including his lung, and the examiner expressly noted that the Veteran's lungs were clear eight months prior to his death.  Ultimately, the examiner concluded that the Veteran had a piriform sinus cancer which had eventually metastasized, but he found no evidence that the Veteran had had lung cancer.  He explained that the piriform sinus was part of the hypopharynx which is located behind the larynx, and is not part of the respiratory system.  As such, he opined that the Veteran's cancer was not a respiratory cancer.

Another VA examiner reviewed the claims folder in March 2005 and concluded that the Veteran's death was not service connected.  The examiner explained that the Veteran had squamous cell carcinoma of the piriform sinus, which was not a disease that was presumptively associated with herbicide exposure.  Then, in June 2009, a VA examiner indicated that she found no evidence that the Veteran had had lung cancer.  According to the claims folder, the Veteran had had cancer of his piriform sinus, which was part of the hypopharynx.  

A VA examiner in August 2011, noting that the Veteran had been free of any cancer in his lungs eight months prior to his death, concluded that no cancer had originated in his lungs.  Instead, the examiner concluded that the Veteran's cancer most likely had metastasized from his hypopharynx.  

An October 2011 VA examination report indicates that if the Veteran had had cancer in his lung, it was more likely than not metastasis from the piriform sinus cancer rather than a de novo cancer of his lung, based on a review of the claims folder.  It was felt that if the Veteran had primary lung cancer, he would have shown evidence of lung cancer in his CT scans.  Therefore, it was concluded that he had pyriform fossa cancer with possible spread to his lungs.  

In light of the above, the Board concludes that the Veteran did not have primary respiratory cancer but that instead, he died from metastatic cancer of his piriform sinus, which is part of the pharynx.  The early reports show a piriform sinus cancer, no pathology reports show primary respiratory cancer, and the preponderance of the evidence shows a spread of the piriform sinus cancer to the Veteran's neck.  Moreover, the reports which showed a review of the Veteran's claims folder universally found that he had piriform sinus cancer and that he likely did not have primary respiratory cancer.  This evidence is given more probative weight than the death certificate and the other evidence which reports that the Veteran had respiratory cancer, because a critical analysis of the question and a review of the relevant records is evident in the multiple medical opinions, whereas it is not evident in the evidence suggesting that he had respiratory cancer.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

As noted above, VA currently recognizes that certain cancers, such as respiratory cancers (cancers of the lung, bronchus, larynx, or trachea) are associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  However, the list of diseases enumerated in § 3.309(e) as presumptively caused by herbicide exposure is exclusive, and cancer of the hypopharynx is not on the exclusive list.  See 38 C.F.R. § 3.309(e).

The Agent Orange Act of 1991 requires that when the Secretary of VA determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b), (c). 

In this case, the NAS issued "Veterans and Agent Orange: Update 2008" (NAS Update 2008) that specifically found a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the pharynx. 

The medical evidence of record, as described above, refutes the appellant's contention that Veteran's cancer was a respiratory cancer for the purposes of 38 C.F.R. § 3.309(e).  

 Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's piriform sinus cancer was directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.
 
The Veteran's cancer did not begin either in service or within one year of service separation.  Instead, it was first shown in 2000, approximately 25 years after service discharge; and no competent medical evidence of record relates it to service.  To the contrary, the medical evidence that is of record concludes that the Veteran's cancer was unrelated to any incident of service origin, including his presumed herbicide exposure during his Vietnam service.  

In an April 2003 letter, a private physician, Dr. Harris, suggested that the Veteran's piriform sinus cancer could be associated with his presumed Agent Orange exposure, rationalizing that larynx cancer is and the piriform sinus is only about 1 centimeter away from the larynx.  However, "could be" in the context of a medical opinion is the same as "could not be" and therefore is too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
 
Also, as explained above, the list of cancers for which presumptive service connection is available is exclusive, as it is based on studies conducted by the National Academy of Sciences, and the National Academy of Sciences, despite studies seeking to identify a possible association between cancers of the hypopharynx and herbicide exposure, found that there was no link.  As such, the mere proximity, even extreme closeness of two areas of the body is legally insufficient to warrant service connection.  Dr. Harris did not provide any scientific basis for his suggestion of a possible link.  As such, this opinion, on its own, is insufficient to support a grant of service connection in this case, particularly in light of the findings by the National Academy of Sciences.

Nevertheless, given the suggestion in this letter that the Veteran's cancer could possibly be related to in-service herbicide exposure, VA obtained several medical opinions to address the issue of direct causation.
 
In March 2005, a VA examiner explained that the Veteran's piriform sinus cancer did not fall under the diseases associated with Agent Orange exposure.  An examiner in June 2009 indicated that it did not fall into the category of presumptively recognized health conditions and opined that it was not likely related to service.  Also, an examiner in October 2011 asserted that it was less likely than not that the Veteran's pyriform sinus cancer was associated with Agent Orange exposure based on current knowledge, and that it was less than likely related to his service, as cancer of the hypopharynx has not been linked to Agent Orange exposure.  The examiner added that the Veteran had cancer of his piriform sinus which was associated with a heavy smoking history approximately two packs per day for more than 40 years; and while the Veteran was presumed to have been exposed to Agent Orange, exposure to Agent Orange had not been associated with hypopharyngeal cancer at that time.  

There is no suggestion that the Veteran's piriform sinus cancer was manifest in service or to a degree of 10 percent within one year of separation.  Moreover, the preponderance of the evidence establishes that the Veteran's cancer was unrelated to any incident of service origin, including his presumed exposure to herbicides.  

The private physician merely indicated that the Veteran's cancer could be related to Agent Orange exposure, but the VA health care providers who have considered the question, have consistently found that it was not likely to have been associated with herbicide exposure.  The evidence that it was probably not related to herbicide exposure outweighs the evidence that it could have been related to such exposure.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) ('may or may not' opinion held as not fulfilling the nexus to service requirement).   

The appellant argued in March 2005 that no one alive can tell where the primary source of the Veteran's cancer was.  However, while she, as a lay person, is competent to report what comes to her through her senses, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant disagrees with the conclusion that the Veteran's cancer was not caused by his military service, to include any exposures therein, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's cancer.  As such, her opinion is insufficient to provide the requisite nexus between the Veteran's squamous cell carcinoma and his military service.
 
It is also noted that neither the Board, nor the appellant, is competent to address whether a medical professional is able to determine the etiology of a particular cancer.

The appellant also asserted that the Veteran's attending physician had determined that he died from lung cancer, and that the hospital had billed the insurance company for treatment of lung cancer.  This too has been considered.  However, VA does not have a rule which gives preference to the opinion of an attending physician or information contained in billing documents, and the preponderance of the evidence, as explained above, concludes that the Veteran primary cancer was not respiratory in nature.  

The appellant feels that given the benefit of the doubt doctrine, the claim should be allowed.  However, because the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


